Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 1 of 28




     EXHIBIT B
10/7/2019                              odyssey.mctx.org/Unsecured/CaseDetail.aspx?CaseID=2328144
                   Case 4:19-cv-03872 Document     1-3 Filed on 10/07/19 in TXSD Page 2 of 28
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                         Location : All Courts Help

                                                            REGISTER OF ACTIONS
                                                                   CASE NO. 19-09-11997

 Dustin Farris VS. State Farm Lloyds                                          §                                          Contract
                                                                              §                              Case Type: Consumer/Comm/Debt
                                                                              §                                          >$100,000 but <$200,000
                                                                              §                              Date Filed: 09/03/2019
                                                                              §                               Location: 284th Judicial District Court


                                                                       PARTY INFORMATION

                                                                                                                              Attorneys
 Defendant       State Farm Lloyds                                                                                            M Micah Kessler
                  Corporation Service Company                                                                                  Retained
                  211 East 7th Street, Suite 620                                                                              713-781-2889(W)
                  Austin, TX 78701


 Plaintiff       Farris, Dustin                                                                                               Chad T. Wilson
                                                                                                                               Retained
                                                                                                                              832-415-1432(W)


                                                                  EVENTS & ORDERS OF THE COURT

              OTHER EVENTS AND HEARINGS
 09/03/2019   Original Petition (OCA)
 09/03/2019   E-Filed Original Petition Document
 09/03/2019   Request For Service
 09/04/2019   Jury Trial Requested
 09/04/2019   Jury Fee Paid
 09/05/2019   Citation
                 State Farm Lloyds                                     Served                     09/16/2019
                                                                       Returned                   10/01/2019
 10/01/2019 Letters
 10/07/2019 Answer


                                                                     FINANCIAL INFORMATION



              Plaintiff Farris, Dustin
              Total Financial Assessment                                                                                                                340.00
              Total Payments and Credits                                                                                                                340.00
              Balance Due as of 10/07/2019                                                                                                                0.00

 09/04/2019 Transaction Assessment                                                                                                                    340.00
 09/04/2019 E-File Electronic Payment     Receipt # 2019-244324                                  Farris, Dustin                                     (340.00)




odyssey.mctx.org/Unsecured/CaseDetail.aspx?CaseID=2328144                                                                                                   1/1
          Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 3 of 28


                                                  CITATION
Cause Number:l9-09-11997

Clerk of the Court                                                 Attorney Requesting Service
Melisa Miller                                                      Chad T. Wilson
P.O. Box 2985                                                      455 East Medical Center Blvd Suite 555
Conroe, Texas 77305                                                Webster TX 77598
                                   THE STATE OF TEXAS
NOTICE TO DEFENDANT: You have been sued. You may employ .an attorney. If you or your attorney
does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you.

To:    State Farm Lloyds
       Corporation Service Company
       211 East 7th Street Suite 620
       Austin TX 78701
       OR WHEREVER THE ADDRESSEE MAY BE FOUND

You are hereby commanded to appear by filing a written answer to the Plaintiff s Original Petition, Jury
Demand, and Request for Disclosure at or before 10:00 A.M. of the Monday next after the expiration of
twenty days after the date of service of this citation before the Honorable 284th Judicial District Court
Montgomery County, Texas at the Courthouse of said County in Conroe, Texas.

Said Plaintiff s Original Petition, Jury Demand, and Request for Disclosure was filed in said court on this
the 3rd day of September, 2019 numbered 19-09-11997 on the docket of said court, and styled, Dustin Farris
vs. State Farm Lloyds

The nature of plaintiff's demand is fully shown by a true and correct copy of the Plaintiff s Original
Petition, Jury Demand, and Request for Disclosure accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of law, and the
mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at Conroe, Texas on this the 5th day of September,
2019.


                                                  .                    Melisa Miller, District Clerk
                                                                       Montgomery County, Texas
                                  ~o=
                                                                       By,_ JdJ(Q/1 ~                  915/201912:23:50PM - l----__ -
                                                            uS+,


                                   'e* ~el~
                                                              ,        Lauren Marquis, Deputy
                                              e ~°e e ~ '~.~to!
          Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 4 of 28

OFFICER'S RETURN
Cause No. 19-09-11997                       Court No: 284th Judicial District Court
Style: Dustin Farris vs. State Farm Lloyds
To:           State Farm Lloyds
Address:      Corporation Service Company
              211 East 7th Street Suite 620
              Austin TX 78701
              OR WHEREVER THE ADDRESSEE MAY BE FOUND
Came to hand the _day of                    , 20_, at        o'clock, and executed in
County, Texas by delivering to each of the within named defendants in person, a true copy of this citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Plaintiffs
Original Petition, Jury Demand, and Request for Disclosure at the following times and places, to wit:
Name                   Date/Time            Place, Course and distance from Courthouse

Manner of service:
*And not executed as to the defendants(s)
The diligence used in finding said defendant(s) being:

And the cause of failure to execute this process is:

And information received as to the whereabouts of said defendant(s) being:

FEES:
Serving Petition and Copy $
                                                                                     OFFICER
TOTAL                         $
                                                                                    County, Texas
                                                          By:                             Deputy

AFFIANT
Complete if you are a person other than a Sheriff, Constable, or Clerk of the Court. In accordance with
Rule 107: the officer, or authorized person who servvices, or attempts to serve a citation shall sign and
return. The return must either be verified or be signed under penalty of perjury.

A return signed under penalty of perjury must contain the
statement below in substantially the following form:
My full name is                                                    Declarant/Authorized Process Server
My date of birth is   / /         , and my address is
                                                                   ID# & Exp. Of Certification
I DECLARE UNDER PENALTY OF PERJURY THAT THE
FOREGOING IS TRUE AND CORRECT _                                    SWORN AND SUBSCRIBED ON
Executed in             - ., County, State of
            , on the      day of                       , 20
                                                                   DATE
Declarant/Authorized Process Server

ID# & Exp. Of Certification
                                                                   NOTARY
               Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 5 of 28




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20397278
Notice of Service of Process                                                                            Date Processed: 09/17/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Dustin Farris vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Montgomery County District Court, TX
Case/Reference No:                            19-09-11997
Jurisdiction Served:                          Texas
Date Served on CSC:                           09/16/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Chad T. Wilson
                                              832-415-1432

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
     Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 6 of 28
                                                                                                Received and E-Filed for Record
                                                                                                             9/3/2019 4:36 PM
                                                                                                     Melisa Miller, District Clerk
                                                                                                    Montgomery County, Texas
                                                                                                        Deputy Clerk, Jeff Fiore
                                         19-09-11997
                          CAUSE NO.

DUSTIN FARRIS,                                  §                   IN THE JUDICIAL COURT OF
                                                §
       Plaintiff,                               §      Montgomery County - 284th Judicial District Court

                                                §
V.                                              §            MONTGOMERY COUNTY, TEXAS
                                                §
STATE FARM LLOYDS,                              §
                                                §
       Defendant.                               §                                    DISTRICT COURT


                    PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND,
                           AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        COME NOW, Dustin Farris, ("Plaintiff'), and files Plaintiffs Original Petition, Jury

Demand, and Request for Disclosure, complaining of State Farm Lloyds ("State Fai-m")

(or "Defendaiit") and for cause of action, Plaintiff respectfully shows the following:

                                DISCOVERY CONTROL PLAN

l.      Plaintiff intends to conduct discovery under Leve13, Texas Rules of Civil Procedure 190.4

        and 169.

                                            PARTIES

2.      Plaintiff, Dustin Farris, resides in Montgomery County, Texas.

3.      Defendant, State Farm Lloyds, is a Texas insurance company engaged in the business of

        insurance in the State of Texas. Plaintiff requests service of citation upon State Fai-m

        Lloyds through its registered agent for service: Corporation Service Company, 211 East

        7th Street, Suite 620, Austin, Texas 78701-3218. Plaintiff requests service at this time.
         Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 7 of 28




                                               JURISI3ICTION

    4.      The Court has jurisdiction over State Farm because this Defendant engages in the business

            of insurance in the State of Texas, and the causes of action arise out of State Farm's

            business activities in the state, including those in Montgomery County, Texas, witli

o           reference to this specific case.

                                                   VENUE

    5.      Venue is proper in Montgomery County, Texas because the insured property is located in

            Montgomery County, Texas, and all or a substantial part of the events giving rise to this

            lawsuit occurred in Montgotnery County, Texas. TEX. CIV. PRAC. 8z REM. CODE §

            15.032.

                                                   FACTS

    6.      Plaintiff asserts claims for fraud, breach of contract, violations of sections 541 and 542 of

            the Texas Insurance Code, and violations of the Texas DTPA.

    7.      Plaintiff owns a State Farm Lloyds insurance policy, number 53-C2T-3564 ("the Policy").

            At all relevant times, Plaintiff owned the insured premises located at 2426 Saint Beulah

            Chapel Road, Montgomery, Texas 77316 ("the Property").

    8.      State Farm or its agent sold the Policy, insuring the Property, to Plaintiff. State Farm or its

            agent represented to Plaintiff that the Policy included wind and hailstorm coverage for

            damage to Plaintiff's home. State Fann has refused the full extent of that coverage

            currently owed to Plaintiff.

    9.      On or about March 18, 2018, the Property sustained extensive damage resulting from a

            severe storm that passed through the Montgomery, Texas area.

    10.     In the aftennath of the wind and hailstorm, Plaintiff submitted a claim to State Farm against

                                                      2
  Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 8 of 28




      the Policy for dainage to the Property. State Farm assigned claim number 537729T56 to

      Plaintiff s claim.

11.   Plaintiff asked State Farm to cover the cost of damage to the Property pursuant to the

      Policy.

12.   Damaged areas of the property include, but are not limited to the roof, vents and flashings.

      The storm compromised the integrity of the roof allowing water to enter, causing water

      damage to the following areas of the interior: baby's room and laundry room.

13.   State Farm assigned or hired John Altemose ("Altemose"), a claim representative, to adjust

      the claim.

         a. Altemose had a vested interest in undervaluing the claims assigned to his by State

                Fann in order to maintain his einployinent. The disparity in the number of dainaged

                items in his report compared to that of Plaintiff's Third-Party Adjuster's is evidence

                of fraud on the part of Alteinose. The valuation of damages that were included in

                Altemose's report coinpared to Plaintiff's Third-Party Adjuster's is also evidence

                of fraud on the part of Altemose.

         b. Furthermore, Altemose was aware of Plaintiff s deductible before visiting the

                Property to conduct the inspection. Altemose had advanced knowledge of the

                ainount of darnages he needed to find in order to either deny the claim or find the

                claim below the deductible.

         c. Altemose made misrepresentations as to the amount of damage Plaintiff s Property

                sustained as well as inisrepresentations regarding how much it would cost to repair

                the damage to Plaintiff's Property.

         d. Altemose made further inisrepresentations to Plaintiff during his inspection.

                                                    c
  Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 9 of 28




              Altemose used his expertise to fabricate plausible explanations for why visible

              damage to Plaintiff's Property would not be covered under the policy. Such

              misrepresentations include damage to the Property owing froin wear and tear,

              damage froin a previous claim, and damage of a type not consistent witli the type

              of claim that was made.

14.   State Farm, through its agents, namely Altemose, conducted a substandard and improper

      inspection and adjustment of the Property, which yielded grossly inaccurate and unrealistic

      assessments of the cause, extent, and dollar amount of damage to the Property.

15.   The initial adjustment of the claim is suspected to have occurred on or around March 8,

      2019. Altemose found that there was no dainage from a covered peril to the roof of the

      property. Plaintiff has requested documents associated with his estimate, photographs, and

      other State Farm reports arising froin Plaintiff's claiin, but State Farm has refused to tender

      such materials on the basis that they "will not provide [PlaintiffJ with internal work

      product."

16.   After application of the policy deductible, Plaintiff was left witliout adequate recovery to

      complete proper repairs on Plaintiff's home.

17.   To date, Plaintiff has received $0.00 for damage to Plaintiff's Property. The damage to

      Plaintiff's Property is currently estimated at $30,536.00.

18.   Since due demand was made on May 29, 2019, State Fann has not communicated that any

      future settlements or payments would be forthcoming to pay for the entire loss covered

      under the Policy, nor did it provide any explanation for failing to settle Plaintiff's claim

      properly.

19.   As stated above, Defendant failed to assess the claim thoroughly. Based upon Defendant's

                                                4
  Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 10 of 28




      grossly unreasonable, iiitentional, and reckless failure to investigate and adjust the claim

      properly, State Fann failed to provide full coverage due under the Policy.

20.   As a result of State Fann's failure to provide full coverage, along with State Farm's delay

      tactics to avoid reasonable payinent to Plaintiff, Plaintiff has suffered damages.

21.   State Fann failed to perform its contractual duties to Plaintiff under the tenns of the Policy.

      Specifically, State Farm refused to pay the full proceeds of the Policy, although due

      demand was made for an amount sufficient to cover repairs to the damaged Property, and

      all conditions precedent to recover upon the Policy were accomplished by Plaintiff.

22.   Defendant's misrepresentations, unreasonable delays, and continued denials ' constitute a

      breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

      Code. Tlius, the breach of the statutory duties constitutes the foundation of a breach of the

      insurance contract between State Fann and Plaintiff.

23.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(1). Defendant has not attempted to settle

      Plaintiff s claim in a fair manner, even tliough Defendant was aware of its liability to

      Plaintiff under the Policy. Specifically, Defendant has failed to timely pay Plaintiff's

      coverage due under the Policy.

24.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendant failed to provide Plaintiff a

      reasonable explanation for not making the full payment under the tenns of the Policy.

25.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(4). Defendant refused to provide full coverage

      due to Plaintiff under the tenns of the Policy. Specifically, State Farm, through its agents,

                                                5
 Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 11 of 28




      servants, and representatives, namely Altemose, performed an outcoine-oriented

      investigation of Plaintiff's claim, wliich resulted in a biased, unfair, and inequitable

      evaluation of Plaintiff's losses on the Property.

26.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Proinpt Payment

      of Claims. TEX. INS. CODE §542.055. Defendant failed to reasonably accept or deny

      Plaintiff's full claim within the statutorily mandated time after receiving all necessary

      information.

27.   Defendant's conduct constitutes a violation of the Texas Insurance Code, Prompt Payinent

      of Claims. TEX. INS. CODE §542.056. Defendant failed to meet its obligations under the

      Texas Insurance Code regarding timely payinent of the claim. Specifically, Defendant has

      delayed payinent of Plaintiff's claim longer than allowed, and Plaintiff has not received

      full payment for the claim.

28.   Defendant's wrongful acts and omissions forced Plaintiff to retain the professional services

      of the attorneys and law firm representing Plaintiff with respect to these causes of action.


       CAUSES OF ACTION AGAINST DEFENDANT STATE FARM LLOYDS

                                 BREACH OF CONTRACT

29.   All allegations above are incorporated herein.

30.   State Farm is liable to Plaintiff for intentional violations of the Texas Insurance Code, and

      intentional breach of the common-law duty of good faith and fair dealing. ,It follows, then,

      that the breach of the statutory duties constitutes the foundation of an intentional breach of

      the insurance contract between State Farm and Plaintiff.




                                                G9
 Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 12 of 28




31.   State Fann's failure and/or refusal to pay adequate coverage as obligated under the terms

      of the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

      contract witli Plaintiff.

             NONCOMPLIANCE WITH THE TEXAS INSURANCE COE:
                    UNFAIR SETTLEMENT PRACTICES

32.   All allegations above are incorporated herein.

33.   State Farm's conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

      actionable by TEX. INS. CODE §541.151.

34.   State Farm's unfair settlement practice of misrepresenting to Plaintiff material facts

      relating to coverage constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(1).

35.   State Farm's unfair settlement practice of failing to attempt in good faith to make a prompt,

      fair, and equitable settlement of the claim, even though liability under the Policy was

      reasonably clear, constitutes an unfair method oaf competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

36.   State Farm's unfair settlement practice of failing to provide Plaintiff a prompt and

      reasonable explanation of the basis in the Policy, in relation to the facts or applicable law,

      for partial denial of the claim, constitutes an unfair method of competition and a deceptive

      act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

37.   State Farm's unfair settlement practice of failing within a reasonable time to affirm or deny

      coverage of the claim to Plaintiff constitutes an unfair metliod of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).


                                                7
 Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 13 of 28




38.   State Fann's unfair settlement practice of refusing to pay Plaintiff's claim witliout

      conducting a reasonable investigation constitutes an unfair method of coinpetition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   THE PROMPT PAYMENT OF CLAIMS

39.   All allegations above are incorporated herein.

40.   State Farm's conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made under this article are actionable by TEX. INS.

      CODE §542.060.

41.   State Farm's failure to notify Plaintiff in writing of its acceptance or rejection of the full

      claim within the applicable time constraints constitutes a non-prompt payment in violation

      of TEX. INS. CODE §542.056.

42.   State Farm's delay in paying Plaintiff's claim following receipt of all items, statements,

      and forms reasonably requested and required, for longer than the amount of time provided,

      constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

          SREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

43.   All allegations above are incorporated herein.

44.   State Farm's conduct constitutes a breach of the common-law duty of good faith and fair

      dealing owed to an insured in insurance contracts.

45.   State Farm's failure to adequately and reasonably investigate and evaluate Plaintiff's claim,

      altliough, at that time, State Farm knew or should have known by the exercise of reasonable

      diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

      and fair dealing.


                                                8
 Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 14 of 28




                                    DTPA VIOLATIONS

46.   All allegations above are incorporated herein.

47.   State Fann's conduct constitutes inultiple violations of the Texas Deceptive Trade

      Practices Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiff is a consumer

      of goods and services provided by State Farm pursuant to the DTPA. Plaintiff has met all

      conditions precedent to bringing this cause of action against State Farm. Specifically, State

      Farm's violations of the DTPA include, without limitation, the following matters:

      A.     By its acts, omissions, failures, and conduct, State Farm has violated sections

             17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. State Farm's violations

             include without 1'unitation, (1) unreasonable delays in the investigation, adjustment,

             and resolution of Plaintiff's claim, (2) failure to give Plaintiff the benefit of the

             doubt, and (3) failure to pay for the proper repair of Plaintiff's property when

             liability has become reasonably clear, which gives Plaintiff the riglit to recover

             under section 17.46(b)(2).

      B.     State Farin represented to Plaintiff that the Policy and State Farm's adjusting and

             investigative services had characteristics or benefits that they did not possess,

             which gives Plaintiff the right to recover under section 17.46(b)(5) of the DTPA.

      C.     State Farm also represented to Plaintiff that the Policy and State Farm's adjusting

             services were of a particular standard, quality, or grade wlien they were of another,

             in violation of section 17.46(b)(7) of the DTPA.

      D.     Furthei-more, State Fann advertised the Policy and adjusting sei-vices with the intent

             not to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.



                                               9
 Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 15 of 28




      E.      State Farm breached an express warranty that the damages caused by wind and hail

              would be covered under the Policy. This breach entitles Plaintiff to recover under

              sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

      F.      State Farm's actions are unconscionable in that State Farm took advantage of

              Plaintiff's lack of knowledge, ability, and experience to a grossly unfair degree.

              State Farm's unconscionable conduct gives Plaintiff a right to relief under section

              17.50(a)(3) of the DTPA; and

      G.      State Farm's conduct, acts, omissions, aiid failures, as described in this petition, are

              unfair practices in the business of insurance in violation of section 17.50(a)(4) of

              the DTPA.

48.   Each of the above-described acts, oinissions, and failures of State Farm is a producing

      cause of Plaintiff's dainages. All of the above-described acts, omissions, and failures were

      coiiunitted "knowingly" and "intentionally," as defined by the Texas Deceptive Trade

      Practices Act.

                                             FRAUD

49.   All allegations above are incorporated herein.

50.   State Farm is liable to Plaintiff for common-law fraud.
                                                                                           r
51.   Each and every misrepresentation described above concerned material facts that absent

      such representations, Plaintiff would not have acted as Plaintiff did, and State Farm knew

      its representations were false or made recklessly without any knowledge of their truth as a

      positive assertion.




                                                10
  Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 16 of 28




52.   State Farm inade the statements intending that Plaiiitiff act upon them. Plaintiff then acted

      in reliance upon the statements, thereby causing Plaintiff to suffer injury constituting

      conunon-law fraud.

                                        KNOWLEDGE

53.   Defendant inade each of the acts described above, "knowingly," as defined in the Texas

      Insurance Code, and each was a producing cause of Plaintiff's damages described herein.

                                 WAIVER AND ESTOPPEL

54.   Defendant waived and is estopped from asserting any coverage defenses, conditions,

      exclusions, or exceptions to coverage not contained in any reservation of rights letter to

      Plaintiff.

                                          DAMAGES

55.   Since the claim was made, State Farm has not properly coinpensated Plaintiff for all

      necessary repairs required, wliich are covered under the Policy. This has caused undue

      hardship and burden to Plaintiff. These damages are a direct result of Defendant's

      mishandling of Plaintiff's claim in violation of the laws set fortli above.

56.   Defendant made the above and other false representations to Plaintiff, either knowingly or

      recklessly, as a positive assertion, witliout knowledge of the truth. Defendant made these

      false misrepresentations witli the intent that Plaintiff act in accordance with the

      misrepresentations. Plaintiff then relied on these misrepresentations, including but not

      limited to those regarding coverage and the cause and scope of damage. Plaintiff suffered

      damages as a result.

57.   Plaintiff would show that all of the aforementioned acts, taken together or singularly,

      constitute the producing causes of damages sustained. The acts, omissions, failures, and
 Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 17 of 28




      conduct of Defendant has caused Plaintiff's damages, which include, witliout limitation,

      costs for all necessary repairs required to be inade to Plaintiff's Property, and any

      investigative and engineering fees incurred.

58.   For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which

      is the amount of Plaintiff's claim, consequential damages, together with attorney's fees.

59.   The damage to Plaintiff's Property is currently estimated at $30,536.00.

60.   For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

      Plaintiff is entitled to actual damages, which include the loss of the benefits owed pursuant

      to the Policy, court costs, and attorney's fees. For knowing and intentional conduct of the

      acts described above, Plaintiff asks for three (3) times Plaintiff's actual damages. TEX.

      INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

61.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiff is

      entitled to the amount of Plaintiff's claiin, plus an eighteen percent (18%) per annum

      penalty on that claim, as damages, as well as pre judgment interest and reasonable

      attorney's fees. TEX. INS. CODE §542.060.

62.   For breach of the common-law duty of good faitli and fair dealing, Plaintiff is entitled to

      compensatory damages, including all forms of loss resulting from Defendant's breach of

      duty, such as additional costs, economic hardship, losses due to nonpayment of money

      State Farm owed, and exemplary damages.

63.   Defendant's breach of the common-law duty of good faith and fair dealing was committed

      intentionally, with a conscious indifference to Plaintiff's rights and welfare, and with

      "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

      Code. These violations are the type of conduct which the State of Texas protects its citizens

                                                12
 Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 18 of 28




      against by the imposition of exemplary damages. Therefore, Plaintiff seeks the recovery

      of exemplary damages in an amount determined by the finder of fact sufficient to punish

      Defendant for its wrongful conduct and to set an example to deter Defendant and others

      froin committing similar acts in the future.

64.   For fraud, Plaintiff is entitled to recover actual and exemplary damages for knowingly

      fraudulent and malicious representations, along with attorney's fees, interest, and court

      costs.

65.   For the prosecution and collection of this claim, Plaintiff has been compelled to engage the

      services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of the

      Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

      Code, and section 17.50 of the DTPA, Plaintiff is entitled to recover a sum for the

      reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of this

      action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

66.   As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff's counsel states

      that the damages souglit are in an amount within the jurisdictional limits of this Court.

      As required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs seek only

      monetary relief of no less than $100,000.00, but no more than $200,000.00, including

      damages of any kind, penalties, costs, expenses, pre judgment interest, and attorney fees.

      A jury will ultimately determine the monetary relief actually awarded, however. Plaintiff also

      seeks pre,-judgment and post judgment interest at the highest legal rate.




                                                  13
  Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 19 of 28




                                  REQUESTS FOR DISCLOSURE

67.     Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant disclose,

        witliin fifly (50) days from the date this request is served, the information or material described

        in Rules 190.2(b)(6) and 194.2.

                                           JURY DEIVIAND

68.     Plaintiff hereby requests a jury trial for all causes of action alleged herein, tried before a

        jury consisting of citizens residing in Montgomery County, Texas. Plaintiff hereby tenders

        the appropriate jury fee.

                                               PRAYER

        Plaintiff prays that Defendant, State Farm Lloyds, be cited and served to appear, and that

upon trial hereof, Plaintiff, Dustin Farris, has and recovers from Defendant, State Farm Lloyds,

such sums as would reasonably and justly compensate Plaintiff in accordance with the rules of law

and procedure, as to actual, consequential, and treble dainages under the Texas Insurance Code

and Texas Deceptive Trade Practices Act, and all punitive, additional, and exemplary damages, as

may be found. In addition, Plaintiff requests the award of attorney's fees for the trial and any

appeal of this case, for all costs of Court expended on Plaintiff's behalf, for pre judgment and post-

judgment interest as allowed by law; and for any otlier and further relief, at law or in equity, to

which Plaintiff, Dustin Farris, may show Plaintiff is justly entitled.




                                                    14
Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 20 of 28




                                       Respectfully submitted,

                                       CHAD T WILSON LAw FIRM, PLLC

                                       By: /s/ Chad T. Wilson

                                       Chad T. Wilson
                                       Bar No. 24079587
                                       Amanda J. Fulton
                                       Bar No. 24077283
                                       455 East Medical Center Blvd., Suite 555
                                       Webster, Texas 77598
                                       Telephone: (832) 415-1432
                                       Facsimile: (281) 940-2137
                                       eservice@cwilsonlaw.com
                                       cwilson@cwilsonlaw.com
                                       afulton@cwilsonlaw.com

                                       ATTORNEYS FOR PLAINTIFF




                                  15
                    r   i► ~v,[ :..:i:sf :   ~i(.,t:~1 f ► ;I ,l Case
                                                                 i,:f tl~~fiitfr~r~
                                                                           4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 21 of 28
                                                                                                                                                =,•°
                                                                                                                                                r
                                                                                                                                                          •~ ° : '- • ~ ° ••;~:
                                                                                                                                                '~ ~ i- -- r:•i_.~ _
                                                                                                                                                                                                   c;:•' : '~ ~.,
                                                                                                                                                                            ~''   I                 (`-~ •`1 • ~'  _ :i
                                                                                                                                                j:- '•.         -i:                   I                  i_~' , ;~:_~~-
  LEGAL DOCUMENT MANAGEMENT
                                                                                                                                                I-     _-_---          --    ~    =--~--- ~te    "~•~               -'~~',
   5930 LBJ FREEWAY SUITE #307                                                                                                                                                           Frcm 752_;0
       DALLAS, TEXAS 75240                                                                    7219 2140 2220 4210 ^8324
                                                                                                                                                                                  UJl.f'~ r'lni;7•I(7.~::J~QO




                                                   ,
i
I-----           --            -         -   -     ~




                                                                                      CORPORATION SERVICE COMPANY
                                                                                          211 E.1th STREET., #620
                                                                                           AUSTIN, TEXAS 18101
     Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page Received
                                                                    22 of 28and E-Filed for Record
                                                                                            10/7/2019 8:39 AM
                                                                                    Melisa Miller, District Clerk
                                                                                   Montgomery County, Texas
                                 CAUSE NO. 19-09-11997                           Deputy Clerk, Vanessa Medina


DUSTIN FARRIS,                               §              IN THE DISTRICT COURT OF
  Plaintiff,                                 §
                                             §
v.                                           §         MONTGOMERY COUNTY, TEXAS
                                             §
STATE FARM LLOYDS,                           §
  Defendant.                                 §                284TH JUDICIAL DISTRICT


                            DEFENDANT’S ORIGINAL ANSWER


       Defendant State Farm Lloyds files this Original Answer and Defenses to

Plaintiff’s Original Petition:

                                         I.
                                   GENERAL DENIAL

       1.      Defendant generally denies all material allegations contained in Plaintiff’s

Original Petition, and any amendment thereto, and demands strict proof thereof as

allowed under the laws of the State of Texas. By this general denial, Defendant would

require Plaintiff to prove every fact to support the claims in Plaintiff’s Original Petition,

and any amendment thereto, by a preponderance of the evidence.

                                           II.
                                        DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff

bears the burden to prove the actual cash value of damage resulting from an

occurrence of accidental direct physical loss to the insured property during the policy

period. Plaintiff lacks proof of damages resulted from any accidental direct physical loss

during the policy period beyond those damages found by State Farm under the Policy.
   Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 23 of 28


       3.      Limit of Liability. State Farm’s liability, if any, is limited to the amount of

the policy limits under the subject policy, pursuant to the "Limit of Liability" and other

clauses contained in the policy sued upon.

       4.      Deductible/Offset. Defendant is entitled to an offset or credit against

Plaintiff’s damages, if any, in the amount of Plaintiff’s $2,534.00 deductible.

       5.      Loss Settlement Provision/Condition: Replacement Cost Benefits.

Under the Insuring Agreement, Plaintiff must first repair or replace the damaged

property to recover replacement cost benefits. The Policy specifically provides:

                 FE-3533.1 HOMEOWNERS POLICY ENDORSEMENT (Texas)

       SECTION I - LOSS SETTLEMENT

       COVERAGE A-DWELLING

       Items 1. and 2. are replaced by the following:

       1. A1 - Replacement Cost Loss Settlement - Similar Construction.

            a. We will pay the cost to repair or replace with similar construction and for
               the same use on the premises shown in the Declarations, the damaged
               part of the property covered under SECTION I - COVERAGES,
               COVERAGE A - DWELLING, except for wood fences, subject to the
               following:

               (1) until actual repair or replacement is completed, we will pay only    the
                   actual cash value at the time of the loss of the damaged part of     the
                   property, up to the applicable limit of liability shown in           the
                   Declarations, not to exceed the cost to repair or replace            the
                   damaged part of the property;

               (2) when the repair or replacement is actually completed, we will pay the
                   covered additional amount you actually and necessarily spend to
                   repair or replace the damaged part of the property, or an amount up to
                   the applicable limit of liability shown in the Declarations, whichever is
                   less;

               (3) to receive any additional payments on a replacement cost basis, you
                   must complete the actual repair or replacement of the damaged part
                   of the property within two years after the date of loss, and notify us
                   within 30 days after the work has been completed; and

               (4) we will not pay for increased costs resulting from enforcement of any
                   ordinance or law regulating the construction, repair or demolition of a


                                                                                               2
   Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 24 of 28

                   building or other structure, except as provided under Option OL -
                   Building Ordinance or Law Coverage.

Plaintiff lacks proof of completed repairs or replacement to any covered property

damage connected with his insurance claim. As such, Plaintiff’s recovery in this case, if

any, is limited to the actual cash value of the covered property damage.

       6.      Failure to Comply with Policy Conditions: Immediate Notice of Loss.

Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to comply with

the following Policy conditions:

                              SECTION I – CONDITIONS
                                       * * * * *
       2. Your Duties After Loss. In case of a loss to which this insurance may apply,
          you shall see that the following duties are performed:

            a. give immediate notice to us or our agent…

Plaintiff reported the claim to State Farm on February 18, 2019, eleven (11) months

after the reported date of loss of March 18, 2018. Plaintiff’s failure to provide immediate

notice of the loss to State Farm may have prejudiced State Farm’s investigation of the

cause of the damage as additional damage may have occurred after the reported event.

       7.      Cosmetic Damage Exclusion. Plaintiff’s claims are barred, in whole or in

part, because the claimed damage to Plaintiff’s roof that predominates Plaintiff’s claim is

excluded under the policy as cosmetic damage. The claimed damage on Plaintiff’s roof,

if any, consists only of purely cosmetic marks that might have been caused by hail.

These cosmetic marks are expressly and unambiguously excluded by the following

language in the policy at issue:

                          EXCLUSION OF COSMETIC LOSS TO
                       METAL ROOF COVERINGS CAUSED BY HAIL

       The following is added to LOSSES NOT INSURED:

       We do not insure for cosmetic loss to metal roof coverings caused by hail.

       As used in this endorsement:
                                                                                          3
   Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 25 of 28

       1.      cosmetic loss means only that loss that alters the physical appearance
               of the metal roof covering but does not result in the penetration of water
               through the metal roof covering or does not result in the failure of the
               metal roof covering to perform its intended function of keeping out the
               elements over an extended period of time.

       2.      metal roof covering means the metal roofing material exposed to the
               weather, the underpayments applied for moisture protection, and all
               flashings required in the replacement of a metal roof covering. We do
               cover loss by hail to metal roof coverings that will allow the penetration
               of water through the metal roof covering or that results in the failure of
               the metal roof covering to perform its intended function of keeping out
               the elements over an extended period of time.

The visible markings on Plaintiff’s roof that Plaintiff or his representatives claimed to

evidence hail did not result in the inability of the roof to perform its intended function.

The roof has maintained its ability “keep out the elements” through the extended delay

before Plaintiff submitted his claim. No damage has occurred to the roof from hail that

would compromise the integrity of the roof to continue “keeping out the elements.”

       8.      Wear and Tear, Deterioration, Rust. Plaintiff’s claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiff’s Original Petition,

none being admitted, were proximately caused in whole or in part by normal wear and

tear and related aging issues. The policy at issue provides that wear and tear does not

fall under the coverage of the policy:

                              SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:
                                          * * * * *
            g. wear, tear, marring, scratching, deterioration, inherent vice, latent defect or
               mechanical breakdown;

            h. corrosion, electrolysis or rust;
                                          * * * * *
            m. birds, vermin, rodents, insects, or domestic animals.




                                                                                                 4
   Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 26 of 28


Part of the damages Plaintiff is claiming to his roof, to roofing appurtenances, to grout

on exterior stone, and to other areas of the property occurred over time through wear,

tear, deterioration, and rust. These conditions are not insured under the policy at issue.

       9.         Rot. Plaintiff’s claims are barred, in whole or in part, because the

damages and losses alleged in Plaintiff’s Original Petition, none being admitted, were

proximately caused in whole or in part by Rot. The policy at issue provides that rot does

not fall under the coverage of the policy:

                                   SECTION I – LOSSES NOT INSURED
       1. We do not insure for any loss to the property described in Coverage A which
          consists of, or is directly and immediately caused by, one or more of the perils
          listed in items a. through n. below, regardless of whether the loss occurs
          suddenly or gradually, involves isolated or widespread damage, arises from
          natural or external forces, or occurs as a result of any combination of these:

                                            * * * * *
                   FUNGUS (INCLUDING MOLD) EXCLUSION ENDORSEMENT

             SECTION 1 – LOSSES NOT INSURED

             Item 1.i is replaced with the following:

             i.   wet or dry rot

Part of the damages Plaintiff claims to the framing in his laundry room resulted from rot.

This condition is not insured under the policy at issue.

       10.        Defective Design and Workmanship. Plaintiff’s claims are barred, in

whole or in part, because the damages and losses alleged in Plaintiff’s Original Petition,

none being admitted, were proximately caused in whole or in part by defective design

and workmanship. The policy at issue provides that these conditions do not fall under

the coverage of the policy:

                                   SECTION I – LOSSES NOT INSURED
       3. We do not insure under any coverage for any loss consisting of one or more of
          the items below. Further, we do not insure for loss described in paragraphs 1.
          and 2. immediately above regardless of whether one or more of the following:
                                                                                             5
    Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 27 of 28

             (a) directly or indirectly cause, contribute to or aggravate the loss; or (b) occur
             before, at the same time, or after the loss or any other cause of the loss:
                                           * * * * *
             b. defect, weakness, inadequacy, fault or unsoundness in:
                                           * * * * *
              (2) design, specifications, workmanship, construction, grading, compaction;
               (3) materials used in construction or repair; or
              (4) maintenance;

               of any property (including land, structures, or improvements of any kind)
               whether on or off the residence premises . . .

Part of the damages Plaintiff is claiming to the property were caused by defective

workmanship, construction, repairs or maintenance to Plaintiff’s metal roof. These

conditions are not insured under the policy at issue.

       11.      Bona Fide/Legitimate Dispute. A bona fide/legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including for

violations of the Texas Insurance Code or any other statutory or common law authority.

       12.      Cap on Punitive Damages. Tex. Civ. Prac. and Rem. Code §41.001, et

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set

forth therein, other applicable statutory authority, and the common law. Further, unless

Plaintiff proves Defendant’s liability for punitive damages, and the amount of punitive

damages, if any, by clear and convincing evidence, any award of punitive damages

would violate Defendant’s due process rights guaranteed by the Fourteenth Amendment

to the United States Constitution and by Section 19 of Article 1 of the Texas

Constitution.

                                              PRAYER

       Defendant prays that Plaintiff take nothing by his claims, and that Defendant

recover its costs, fees, and expenses, and such other further relief to which Defendant

may show itself to be justly entitled to, in law and in equity.

                                                                                                   6
   Case 4:19-cv-03872 Document 1-3 Filed on 10/07/19 in TXSD Page 28 of 28


                                               Respectfully submitted,

                                               NISTICO, CROUCH & KESSLER, P.C.


                                               By:    /s/ M. Micah Kessler
                                                      M. Micah Kessler
                                                      State Bar No. 00796878
                                                      Avniel J. Adler
                                                      State Bar No. 24071933
                                               1900 West Loop South, Suite 800
                                               Houston, Texas 77027
                                               Telephone: (713) 781-2889
                                               Telecopier: (713) 781-7222
                                               Email: mkessler@nck-law.com
                                               Email: aadler@nck-law.com
                                               COUNSEL FOR DEFENDANT




                             CERTIFICATE OF SERVICE

         I certify that a true and correct copy of the foregoing instrument was served on
all parties through counsel of record in compliance with Rules 21 and 21a of the Texas
Rules of Civil Procedure on October 7, 2019, in the manner(s) prescribed below:

      Chad T. Wilson
      Amanda J. Fulton
      Chad T. Wilson Law Firm PLLC
      455 East Medical Center Blvd., Suite 555
      Webster, Texas 77598
      VIA EFILE

                                                         /s/ M. Micah Kessler
                                                           M. Micah Kessler




                                                                                       7
